Exhibit 10.29

AMENDMENT NO. 3

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 4, 2013 (this “Amendment”) to the Amended and Restated Credit
Agreement, dated as of September 10, 2012, among Virtus Investment Partners,
Inc. (the “Borrower”), the Lenders party thereto, PNC Bank, National
Association, as Syndication Agent, and The Bank of New York Mellon, as
Administrative Agent (in such capacity, the “Agent”), the Swingline Lender, and
as Issuing Bank, as amended by Amendment No. 1, dated as of July 2, 2013 and
Amendment No. 2, dated as of September 18, 2013 (as the same may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Agent and Required Lenders have agreed
thereto upon the terms and conditions herein contained.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. Paragraph (h) of the definition of “Permitted Encumbrances” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

(h) (1) Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U and (2) Liens in favor of a Securities Intermediary
(x) on securities held in a Securities Account (as defined in the Security
Agreement) representing investments permitted by Section 7.4(i)(v), having a
fair market value not in excess of $10,000,000 at any one time outstanding and
(y) securing only the liabilities of the Loan Parties for call options written
by the Loan Parties in respect of such securities.

2. Section 6.13(a) of the Credit Agreement is hereby amended to insert at the
end of such Section the following sentence:

Notwithstanding anything to the contrary in this paragraph (a) or in paragraph
(b) of this Section, neither the Borrower nor any Subsidiary Guarantor shall be
obligated to hold any investment made by the Borrower or such Subsidiary
Guarantor, as the case may be, pursuant to Section 7.4(i)(v) in a Blocked
Account (as defined in the Security Agreement).



--------------------------------------------------------------------------------

3. Paragraphs 1 and 2 of this Amendment shall not be effective unless and until
the following conditions precedent shall have been satisfied (the “Amendment
Effective Date”):

(a) the Agent (or its counsel) shall have received from the Borrower, each
Subsidiary Guarantor and Required Lenders either (i) a counterpart of this
Amendment signed on behalf of each such Person, or (ii) written evidence
satisfactory to the Agent (which may include facsimile or e-mail transmission of
a signed signature page of this Amendment) that each such Person has signed a
counterpart of this Amendment;

(b) the Borrower, each Subsidiary Guarantor and the Agent shall have entered
into an amendment, in the form of Exhibit A, to the Security Agreement (the
“Security Amendment”); and

(c) the Agent shall have received all fees and other amounts due and payable by
the Borrower on or prior to the Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including attorneys’ fees).

4. The Borrower and each Subsidiary Guarantor hereby (a) reaffirms and admits
the validity and enforceability of each Loan Document to which it is a party and
all of its obligations thereunder and agrees and admits that (i) it has no
defense to any such obligation, (ii) it shall not exercise any setoff or offset
to any such obligation, and (iii) to its knowledge, it does not have any claim
against any Credit Party arising out of the transactions contemplated by the
Loan Documents, and (b) represents and warrants that (i) no Default or Event of
Default has occurred and is continuing and (ii) all of the representations and
warranties made by it in the Loan Documents are true and correct in all material
respects, both immediately before and after giving effect to this Amendment.

5. By signing below, (a) each Subsidiary Guarantor consents to this Amendment,
and (b) Required Lenders hereby authorize and direct the Agent to execute and
deliver the Security Amendment.

6. This Amendment may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one agreement. It shall
not be necessary in making proof of this Amendment to produce or account for
more than one counterpart signed by the party to be charged.

7. The Credit Agreement and the other Loan Documents shall in all other respects
remain in full force and effect, and no amendment herein in respect of any term
or condition of any Loan Document shall be deemed to be an amendment or other
modification in respect of any other term or condition of any Loan Document.

8. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Amended and Restated Credit Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:  

Executive Vice President

& Chief Financial Officer

THE BANK OF NEW YORK MELLON,

individually, as Swingline Lender, Issuing Bank and as the Administrative Agent

By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President PNC BANK, NATIONAL ASSOCIATION
By:  

/s/ Alaa Shraim

Name:   Alaa Shraim Title:   Vice President CITBANK, N.A. By:  

/s/ Dane Graham

Name:   Dane Graham Title:   Director ROYAL BANK OF CANADA By:  

/s/ Greg DeRise

Name:   Greg DeRise Title:   Authorized Signer

Virtus Investment Partners, Inc. – Amendment No. 3 to Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

Each of the Subsidiary Guarantors,
by signing below, hereby
acknowledges and agrees to the
Amendment: DUFF & PHELPS INVESTMENT MANAGEMENT CO. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer
EUCLID ADVISORS LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer KAYNE
ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer RUTHERFORD FINANCIAL CORPORATION By:  

/s/ David Hanley

Name:   David Hanley Title:   Vice President & Treasurer NEWFLEET ASSET
MANAGEMENT LLC (f/k/a SCM ADVISORS LLC) By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer

 

Virtus Investment Partners, Inc. – Amendment No. 3 to Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

VIRTUS INVESTMENT ADVISERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President, Chief Financial
Officer ZWEIG ADVISERS, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer RAMPART INVESTMENT MANAGEMENT COMPANY, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS FUND SERVICES, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President and Treasurer

 

Virtus Investment Partners, Inc. – Amendment No. 3 to Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Amendment No. 2 to Security Agreement

See attached.

 

 

 

Virtus Investment Partners, Inc. – Amendment No. 3 to Amended and Restated
Credit Agreement